Citation Nr: 1232563	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for scalp folliculitis, claimed as chloracne, associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He served in Vietnam. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Veteran contends that exposure to Agent Orange in Vietnam resulted in his current skin disability.  The Board notes that the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

The record does not contain any diagnoses of chloracne.  It does contain several private diagnoses of scalp folliculitis, dated in 2007 and 2008.  Moreover, a February 2008 treatment report and a February 2008 statement from a private medical doctor, as well as a May 2008 statement from a second private medical doctor, indicate that the Veteran's current folliculitis could be an effect of exposure to Agent Orange exposure in Vietnam.

The law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include chloracne, but do not include folliculitis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), including Note 2; 75 Fed. Reg. 53202-53216 (August 31, 2010). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive service connection, which arose out of the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  

As there is competent medical evidence in this case that the Veteran's current folliculitis is related to his active duty exposure to herbicide, a VA examination and medical opinion are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any skin disability, to include folliculitis of the scalp, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current any skin disability, to include folliculitis of the scalp, is causally related to the Veteran's active duty, to include exposure to herbicide.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


